ORIGIN4L                                                                                  06/17/2021



                                                                                    Case Number: DA 21-0077




           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     DA 21-0077

  IN RE: THE MARRIAGE OF:

  CHERYL L. TARBET,f/k/a
  CHERYL L. SMITH

              Petitioner and Appellee,                              FILED
        and                                                          JUN 1 7 2021
                                                                   Bowen Greenwood
                                                                 Clerk of Supreme Court
  RANDALL B. SMITH                                                  State of Montana



              Respondent and Appellant


                                         ORDER

        Upon consideration of Appellant's motion for extension oftime, and good
  cause appearing therefore,
        IT IS HEREBY ORDERED that Appellant is granted an extension oftime to
  and including July 19, 2021, within which to prepare, file, and serve his opening
  brief on appeal.




                                               Bowen Greenwood
                                               Clerk of Supreme Court